DETAILED ACTION
This Action is responsive to the Request for Continued Examination filed on 3/31/2021 which incorporates the claim amendments and remarks filed on 2/26/2021. Claims 1, 4-10, and 13-18 are pending claims.  Claims 1 and 10 are written in independent form.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 2/26/2021 have been fully considered and thus necessitated the new grounds of rejection presented herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. Pre-Grant Publication No. 2011/0060724), and further in view of Non-Patent Literature Craig Mullins, "in-memory database management system (IMDBMS)”, February 2015, hereinafter referred to as Mullins.



Regarding Claim 1:
Chan teaches a method, comprising:
storing a database in NVRAM of a DBMS;
Chan teaches using NVRAM as storage media (Para. [0063]).
generating a checkpoint that stores an image of said database;
Chan teaches generating a checkpoint when writing one or more modified blocks to a database (Para. [0007]).
storing transactional control data including information about a plurality of transactions being executed on said DBMS;
Chan teaches “before an instance allows a transaction to commit, the instance causes a redo record to be created and stored in the instance’s redo log” (Para. [0024]) where “each redo record comprises (a) a block address of a block that is modified by a transaction and (b) a timestamp that indicates a time in which the corresponding transaction commits or in which the redo record was created” (Para. [0032]).
after generating said checkpoint, making a plurality of changes to said database that are not reflected in said checkpoint;
Chan teaches tracking that “certain changes occurred in a particular order relative to other changes” using a timestamp or sequence change number (Para. [0032]) thereby teaching making a plurality of changes.  Chan further teaches “any redo records in the redo log that precede a checkpoint may be ignored because the checkpoint indicates that the blocks are stored in the database are ‘current’ at the time of the checkpoint” where “in other words, the blocks stored in the database reflect the changes indicated in the redo records that were stored in the redo log before the checkpoint” (Para. [0007]).  Therefore, Chan teaches generating a plurality of records in a redo log both before and after a 
wherein a plurality of change records is generated to record said plurality of changes,
Chan teaches generating a plurality of redo records generated to record corresponding changes (Paras. [0007]-[0009]).
wherein said plurality of change records include:
an earlier subset of change records reflecting an earlier subset of changes of said plurality of change, and
Chan teaches “a set of modified blocks are periodically written to a database” where “the point at which a set of modified blocks are written to the database is known as a ‘checkpoint’” and “a redo log may include one or more redo records that preceded one or more checkpoints” (Para. [0025]) thereby teaching an earlier subset of redo records reflecting an earlier subset of changes.
a later subset of change records reflecting a later subset of changes of said plurality of changes, wherein said earlier subset of changes occur before said later subset of changes;

Chan teaches “a set of modified blocks are periodically written to a database” (Para. [0025]) and 
tracking that “certain changes occurred in a particular order relative to other changes” using a timestamp or sequence change number (Para. [0032]) thereby teaching earlier and later subsets of modified blocks that are periodically written to a database and tracked using timestamps or sequence change numbers.
recovering said database, wherein recovering said database includes:
using said transaction control data to determine which change records of said later subset of change records to apply to said database;
Chan teaches applying redo records in a recovery process based on timestamps used to determine which redo records to be applied (Para. [0051]). While Paragraph [0032] of the present application’s specification recites examples of transaction control data, it does not define the term.  Therefore, “transaction control data”, as recited in the claims, is being read under its broadest reasonable interpretation.
beginning with said later subset of change records, applying change records in said plurality of change records to said database in place without applying said earlier subset of change records to recover said database;
Chan teaches a recovery process that only applies redo records “that are more ‘current’ than the copy of the block” (Para. [0051]) thereby teaching recovering said database beginning with a later subset of redo records and applying the redo records to the database without applying earlier redo records that are not deemed as current.
wherein applying change records in said plurality of change records includes
rolling forward a first transaction of said plurality of transactions, wherein rolling forward said first transaction includes:
Mullins teaches rolling backwards or forward to a last completed transaction (Page 1 Third Paragraph)
reading a last change record generated for said first transaction from a log buffer; and
Chan teaches a recovery process that only applies redo records “that are more ‘current’ than the copy of the block” (Para. [0051]) thereby teaching reading redo records generated for a transaction that was made after a checkpoint.
applying said last change record to said database without applying any previous change record generated for said first transaction.
Chan teaches a recovery process that only applies redo records “that are more ‘current’ than the copy of the block” (Para. [0051]) thereby teaching recovering said database beginning with a later subset of redo records and applying the redo records to the database without applying earlier redo records that are not deemed as current.

Chan teaches all of the elements of the claimed invention as stated above, except:
storing an in-memory database in NVRAM of a DBMS;
storing transaction control data in said NVRAM.

However, in the related field of endeavor of data storage and recovery, Mullins teaches:
storing an in-memory database in NVRAM of a DBMS;
Mullins teaches "transaction logging, in which periodic snapshots of the in-memory database get written to non-volatile storage media" (Page 1 Third Paragraph) and "another option [for maintaining data persistence] is to utilize non-volatile RAM...that can maintain data when the power is turned off" (Page 1 Fourth Paragraph). Therefore, Mullins teaches using an in-memory database in NVRAM of a DBMS.
storing transaction control data in said NVRAM.
Mullins teaches "transaction logging, in which periodic snapshots of the in-memory database get written to non-volatile storage media" and “the database can then be rolled back or forward to the last completed transaction” in case of a system failure (Page 1 Third Paragraph). Therefore, Mullins teaches storing transaction control data in the non-volatile storage media for rolling the database back or forward.

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Mullins and Chan, at the time that the claimed invention was effectively filed, to have combined the use of in-memory database in NVRAM, as taught by Mullins, with the system and method for database recovery, taught by Chan.
One would have been motivated to make such combination because Mullins teaches using an in-memory database management system (IMDBMS) which “eliminates the latency and overhead of hard disk storage and reduces the instruction set that’s required to access data” (Page 1 First Paragraph) and “because data in an IMDBMS already resides in memory and doesn’t have to be moved, application and query performance can be significantly improved” (Page 1 Second Paragraph).

Regarding Claim 4:
Chan and Mullins further teach:
durably committing a transaction of said plurality of transactions,
Chan teaches “writing a redo record to a redo log in persistent storage” (Para. [0006]) followed by periodically writing modified blocks to the database as checkpoints (Para. [0007]) because “writing a redo record to a redo log in persistent storage is much faster than writing a block to persistent storage” (Para. [0006]).
wherein durably committing a transaction includes storing a commit record in said log buffer,
Chan teaches “writing a redo record to a redo log in persistent storage” (Para. [0006]) followed by periodically writing modified blocks to the database as checkpoints (Para. [0007]) because “writing a redo record to a redo log in persistent storage is much faster than writing a block to persistent storage” (Para. [0006]) thereby teaching committing a transaction in the redo log before committing modified blocks to the database as a checkpoint.
wherein said transaction is durably committed before said commit record is stored to a log file stored in block-storage.
Chan teaches “writing a redo record to a redo log in persistent storage” (Para. [0006]) followed by periodically writing modified blocks to the database as checkpoints (Para. [0007]) because “writing a redo record to a redo log in persistent storage is much faster than writing a block to persistent storage” (Para. [0006]) thereby teaching committing a transaction in the redo log before committing modified blocks to the database as a checkpoint.

Regarding Claim 5:
Chan and Mullins further teach:
storing control data, wherein storing in said NVRAM control data includes storing said transaction control data;
Chan teaches “before an instance allows a transaction to commit, the instance causes a redo record to be created and stored in the instance’s redo log” (Para. [0024]) where “each redo record comprises (a) a block address of a block that is modified by a transaction and (b) a timestamp that indicates a time in which the corresponding transaction commits or in which the redo record was created” (Para. [0032]).
a plurality of client processes each establishing a respective connection of a plurality of connects with said DBMS;
Chan teaches a plurality of nodes each with established connection with the shared storage 106 (Para. [0020] & Fig. 1).
wherein said control data includes, for said each connection of said plurality of connections, a respective connection record of a plurality of connection records of a connection log;
Chan teaches establishing a connection using a two-way data communication coupling to a network link (Para. [0066]) and providing a connection to the internet through an internet service provider 526 (Para. [0067]) where, “in the internet example, a server 530 might transmit a request code for an application program through Internet 528, ISP 526, local network 522 and communication interface 518” (Para. [0068]) thereby teaching connection records for connecting through the internet service provider to the other nodes and shared storage.
wherein each connection record of said connection log identifies a transaction record stored in said transaction control data for a transaction being executed by the respective client process of said connection record.
Chan teaches a communication interface that sending and receiving “digital data streams representing various types of information” (Para. [0066]) thereby teaching sending across the established connection transaction information.

Regarding Claim 6:
Chan and Mullins further teach:
for a first client process of said plurality of client processes, detecting a failure through the respective connection of said client;
Chan teaches “after a node failure, any redo records in the redo log that precede a checkpoint may be ignored because the checkpoint indicates that all blocks indicated by redo records that were recorded in the redo log…have already been written to disk” (Para. [0025]) thereby teaching detecting a failure of a node.
in response to detecting said failure:
examining a first oplog that was stored in said NVRAM by said client process, said first oplog indicating one or more changes to said control data;
Chan teaches examining one or more redo logs indicating changes (Para. [0026])
synchronizing said control data based on said first oplog.
Chan teaches dividing and synchronizing the redo logs across multiple instances for recovering certain blocks for a failed node (Para. [0026]).

Regarding Claim 7:
Chan and Mullins further teach:
while performing an oplogged operation, a daemon process generating a second oplog, indicating that said daemon is performing said oplogged operation;
Chan teaches performing an operation of dividing the recovery assignments to be performed by multiple instances while performing the recovery operation where the recovery operation is dependent upon the dividing operation being completed (Para. [0026]).
wherein said recovery includes, based on said second oplog, completing said oplogged operation.
Chan teaches performing an operation of dividing the recovery assignments to be performed by multiple instances while performing the recovery operation where the recovery operation is dependent upon the dividing operation being completed (Para. [0026]).

Regarding Claim 8:
Chan and Mullins further teach:
wherein said recovery includes attaching to an area of said NVRAM storing a portion of said database;
Chan teaches dividing portions of the database and attaching them to different instances for recovery (Para. [0026]).
wherein before recovery, said area of said NVRAM stores said portion of said database.
Chan teaches the NVRAM storing the portions of data used for recovery (Para. [0026] & Para. [0063]).

Regarding Claim 9:
Chan and Mullins further teach:
wherein when said recovery begins, said database reflects said earlier subset of changes.
Chan teaches “a set of modified blocks are periodically written to a database” where “the point at which a set of modified blocks are written to the database is known as a ‘checkpoint’” and “a redo log may include one or more redo records that preceded one or more checkpoints” (Para. [0025]) thereby teaching an earlier subset of redo records reflecting an earlier subset of changes.

Regarding Claim 10:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Chan and Mullins further teach:
a non-transitory computer-readable storage medium storing sequences of instructions that are executed by one or more processors (Chan - Para. [0062]-[[0063]).

Regarding Claim 13:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 15:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 8.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 9.


Response to Amendment
Applicant’s Amendments, filed on 2/26/2021, are acknowledged and accepted.
As stated above and restated here for convenience, Applicant’s amendments and remarks filed on 2/26/2021 have been fully considered and thus necessitated the new grounds of rejection presented herein.


Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bamford et al. (U.S. Patent No. 6,411,968) teaches transferring a resource from the cache of one database server to the cache of another database server without first writing the resource to disk and when a retained or later version is written to disk, the retained version of the resource may be discarded.
Bradshaw et al. (U.S. Pre-Grant Publication No. 2015/01221126) teaches crash recovery in the context in which the computing system includes volatile memory which has contents lost due to the crash, an intermediate non-volatile memory that contributes to the active memory of the computing system, and non-volatile storage.
Carr et al. (U.S. Patent No. 10,664,361) teaches transactionally consistent backup of partitioned storage, the backup operations initiated for a first and second partition of one or more data stores.
Das et al. (U.S. Pre-Grant Publication No. 2016/0344834) teaches a log module configured to determine transaction log records indicating a sequence of operations performed on data, a commit module configured to send transaction log records to one or more volatile memory pages accessible over a network, volatile memory pages configured to ensure persistence of transaction log records, and second transaction log records to a non-volatile storage device in response to an acknowledgment that one or more volatile memory pages store the transaction log records.
Diaconu et al. (U.S. Pre-Grant Publication No. 2014/0172803) using a transaction log as an interface between online threads and a checkpoint sub-system to reduce synchronization overhead between threads and the checkpoint subsystem.
Leshinsky et al. (U.S. Patent No. 9,817,587) teaches implementing memory-based non-demand data page generation where log records may be maintained in system memory according to a version threshold for data pages of data stored in persistent storage.
Madhavarapu et al. (U.S. Patent No. 9,223,843) teaches a log-structured data store implementing optimized log storage for asynchronous log updates.
Shodhanet al. (U.S. Pre-Grant Publication No. 2007/0192384) teaches automatically managing stored checkpoint data including accessing a first user defined time period related to a plurality of stored checkpoint data and each checkpoint data has an associated storage time.
Zheng et al. (U.S. Pre-Grant Publication No. 2015/0134616) teaches snapshots and/or clones of storage objects are created and managed by a volume layer of a storage input/output stack executing on one or more nodes of a cluster.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
8/14/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154